Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 18 août
2008, Portant institution d’un permis de recherche
d'hydrocarbures dit permis « Kaboudia ».

Le ministre de l’industrie, de l'énergie et des petites et
moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 200223 du 14 février 2002, la loi n° 2004- 61 du 27
juillet 2004 et la loi n° 2008-15 du 18 février 2008,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

Vu la convention et ses annexes signées à Tunis le 30
avril 2008, par l'Etat Tunisien d’une part, l'Entreprise
Tunisienne d’Activités Pétrolières et la société « Numhyd
a.r.l » d’autre part,

Vu l'arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d'instruction des demandes
de titres d’hydrocarbures,

Vu l'arrêté du ministre de l’industrie et de l’énergie du
28 novembre 2003, portant institution d’un permis de
prospection dit permis « Kaboudia »,

Vu l’arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 23 février 2006, portant
extension de superficie et d’une année de la durée de
validité du permis de prospection « Kaboudia »,

Vu la demande déposée le 3 avril 2007, à la Direction
Générale de l'Energie, par laquelle la société « Numhyd
ar. » et l'Entreprise Tunisienne d’Activités Pétrolières ont
sollicité conformément à l’article 10 du code des
hydrocarbures, la transformation du permis de prospection
«Kaboudia » en permis de recherche,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 12 juillet 2007,

Vu le rapport du directeur général de l’énergie.
Arrête :

Article premier - Est institué pour une période de cinq
ans à compter du jour suivant l'expiration du permis de
prospection, soit à partir du 8 juin 2007, le permis de
recherche d'hydrocarbures dit permis «Kaboudia» au
profit de l’Entreprise Tunisienne d’Activités Pétrolières en
tant que Titulaire et de la société « Numhyd a.r.l » en tant
qu’ « Entrepreneur ».

Situé en mer au sud du Golfe de Hammamet, ce permis

Sommets N° de Repères
1 402 676
2 424 676
3 424 668
4 436 668
5 436 670
6 438 670
7 438 674
8 448 674
9 448 676
10 458 676
11 458 670
12 464 670
13 464 672
14 468 672
15 468 674
16 470 674
17 470 676
18 474 676
19 474 678
20 476 678
21 476 690
22 504 690
23 504 642
24 476 642
25 476 626
26 434 626
27 434 648

28 Intersection du parallèle 648 avec la

côte Tunisienne
29 Intersection du méridien 402 avec la
côte Tunisienne

30/1 402 676

Aït. 2 - Les droits et obligations relatifs au présent
permis seront régis par la loi n° 99-93 du 17 août 1999, telle
que complétée par la loi n° 2002-23 du 14 février 2002, la
loi n° 2004-61 du 27 juillet 2004 et par la loi n° 2008-15 du
18 février 2008 ainsi que par la convention et ses annexes
susvisées signées le 30 avril 2008.

Tunis, le 18 août 2008.

Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises

comporte 970 périmètres élémentaires, soit 3880 kilomètres Afif Chelbi

carrés et est délimité, conformément au décret susvisé n° Vu

2000-946 du 2 mai 2000 par les sommets et les numéros de Le Premier ministre

repères figurant dans le tableau ci-après : Mohamed Ghannouchi

Page 2854 Journal Officiel de la République Tunisienne — 26 août 2008 N° 69
